NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Argued February 14, 2008
                                      Decided May 6, 2008

                                              Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge



No. 06-3940

UNITED STATES OF AMERICA,                       Appeal from the United States District Court
     Plaintiff-Appellee,                        for the Southern District of Indiana,
                                                Indianapolis Division
       v.
                                                No. IP06-CR-0041-01
SCOTT FOOR,
                                                John Daniel Tinder, Judge
       Defendant-Appellant.



                                           ORDER

        Scott Foor pled guilty to being a felon in possession of a firearm. The district court
sentenced Foor to 110 months in custody, three years of supervised release, a $500 fine and a
$100 special assessment. Foor’s only claim in this appeal is that the district court judge erred in
failing to establish a specific schedule for making fine payments during Foor’s term of
imprisonment. Due to the limited nature of his appeal, we need not recite the details of his crime
and plea agreement other than to note that by the terms of his plea agreement Foor may
challenge this portion of his sentence.
No. 06-3940                                                                                       2


        Foor did not specifically object to the district court’s fine order at sentencing, so we
review the district court’s actions for plain error only. U.S. v. Kelly, 519 F.3d 355, 362, n.1 (7th
Cir. 2008). That is, in order to reverse the order of the district court, there must have been (1) an
error, (2) it must have been plain and (3) it must have affected Foor’s substantial rights. U.S. v.
Olano, 507 U.S. 725, 732 (1993).

         The issue raised in this case can be resolved completely by reference to our recently
released opinion in U.S. v. Ellis, No. 05-4677, 2008 WL 879861 (7th Cir. Apr. 3, 2008). Ellis
instructs that where a court has ordered a fine payment due immediately, it is not error for the
district court to fail to set a schedule for making fine payments while a defendant is incarcerated.
Id. at *3. Nor must a court set a schedule of payments for any unpaid amount remaining during
the period of supervised release. Id.

       The district court’s order in this matter is AFFIRMED.